The opinion of the court was deliverd by
Breaux, J.
This case was remanded in order to ascertain whether or not the succession was insolvent and the appellant had an appeal-able interest. Ante p. 1216.
It was proved that the succession is insolvent, and that the appellant is a creditor in an amount within the jurisdiction of this court.
Before this court the appellee, William G. Vincent, urges that the appeal should be dismissed for the reason that the appealable interest of the Metropolitan Bank, appellant, is below the minimum jurisdictional amount of this court.
Taking the inventory of the assets of the succession as a basis of total active, and deducting from that total the amount of the acknowledged debts of the succession (including appellant’s), the appellee argues that the amount to be paid plaintiffs, in any contingency, will be considerably less than two thousand dollars, although his claim is for a larger amount.
The amount of appellant’s claim being within this court’s jurisdiction, we think that the inventory is not conclusive evidence of the value of the property, and that the debts may be considerably reduced in course of the settlement of the succession. The jurisdiction is determined by the amount of the claim and not by the amount not yet determined, for distribution. Morever, the court has jurisdiction of appellant’s demand to annul the sale, presenting issues entirely within the jurisdietion'ot this court.
The property was appraised for forty-five thousand dollars.
The nullity sued for for, if decreed, will be in tbe interest of the creditors. Katz & Barnett vs. Gill, 43 An. 1041.